Filed 1/14/14 P. v. Farmer CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B246081

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA 123738)
         v.

DENNIS FARMER,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Laura J.
Walton, Judge. Affirmed.


         Lenore De Vita, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.


                                                       ******
       Defendant Dennis Farmer challenges his conviction for two counts of sale of
cocaine base in violation of Healthy and Safety Code section 11352, subdivision (a).1
His counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 stating that no
arguable issue exists. We find no arguable issue and affirm.
                                         FACTS
       On May 3, 2012, an informant of the Los Angeles Police Department purchased
an off-white substance from defendant. The transaction was videotaped and audiotaped,
but the videotape captured only defendant’s face and shirt, not the hand-to-hand transfer.
The informant testified that she asked defendant if he had anything and he responded
affirmatively. She gave defendant $20, and he gave her what she thought was cocaine.
Analysis of the off-white substance the informant purchased from defendant showed it
was cocaine base.
       On May 8, 2012, another informant purchased two rocks wrapped in clear plastic
from defendant. The purchase was videotaped and audiotaped, but the hand-to-hand
transfer was not captured by the videotape. Officer Melissa Gonzalez observed what she
believed to be a narcotics sale by defendant. She saw the informant say something to
defendant, the informant hand something to defendant, defendant and the informant walk
between two buildings, and the informant take something from defendant. After the
exchange, the informant gave Officer Gonzalez two rocks wrapped in clear plastic.
Analysis of the rocks purchased by the informant showed they were cocaine base.
                                     PROCEDURE
       Defendant was charged with three counts of transportation or sale of cocaine base,
based on incidents occurring May 3, 2012, May 8, 2012, and May 15, 2012. A gang
enhancement was alleged. It was further alleged defendant suffered a 2010 conviction
for possession of cocaine base for sale in case No. TA111608. (§ 11351.5.) Section
11370.2, subdivision (a) requires a three-year enhancement for a person convicted of




1
       Undesignated statutory citations are to the Health and Safety Code.

                                            2
violating section 11352 who suffered a prior conviction for an enumerated offense
including a violation of section 11351.5.
       Count three was based on an incident occurring May 15, 2012, and was stricken
because the People were unable to proceed on that count. The gang allegation was
stricken.
       Defendant was tried by a jury. Defendant was convicted of two counts of sale or
transportation of cocaine base. Defendant waived his right to jury trial on the prior. The
trial court found he suffered a prior conviction in case No. TA111608. The trial court
also found defendant had violated his probation from his 2010 case, case No. TA111608,
which had resulted in a suspended five-year sentence.
       Defendant was sentenced to a total term of nine years four months, including the
five-year suspended sentence in the prior case, a consecutive term of one-third the
midterm for count one, a concurrent term of one-third the midterm for count two, and a
three-year enhancement pursuant to section 11370.2, subdivision (a).
                                       DISCUSSION
       The court appointed counsel to represent defendant. Counsel filed a brief pursuant
to People v. Wende, supra, 25 Cal. 3d 436 identifying no issues. Defendant filed a
supplemental brief. In his supplemental brief, defendant argues that he did not receive a
fair trial, was denied effective assistance of counsel, his sentence was higher than that
offered before trial, and evidence against him was fabricated.
       The record does not support defendant’s contentions. We have reviewed the entire
record and find no violation of defendant’s right to due process, and defendant identifies
no specific violation. Defendant’s claim of ineffective assistance is based on the premise
that his counsel failed to present an intelligent defense, but he identifies no defense his
counsel could have presented. The record on appeal indicates that defense counsel
vigorously represented defendant, and we find no deficient conduct based on the current
record. The fact that defendant’s posttrial sentence was higher than the pretrial offer,




                                              3
does not demonstrate any error in his sentence.2 Finally, defendant’s claim that evidence
against him was fabricated finds no support in the record.
       We have reviewed the entire record and find no arguable issue on appeal and are
satisfied that defendant’s attorney has fully complied with the responsibilities of counsel.
(Smith v. Robbins (2000) 528 U.S. 259, 278; see also People v. Kelly (2006) 40 Cal. 4th
106, 111; People v. Wende, supra, 25 Cal.3d at p. 441.)
                                      DISPOSITION
       The judgment is affirmed.




                                                  FLIER, J.
WE CONCUR:




       RUBIN, Acting P. J.




       GRIMES, J.




2
       The prosecutor represented that the People offered defendant a five-year sentence
based on the prior case with a three-year concurrent sentence based on the current case.

                                             4